Person, J.
(after stating the facts). Whether or not the complainant succeeded in showing such damages as would have entitled him to compensation in a proper proceeding, in our opinion, under the facts in this case, the court below had no jurisdiction of the matter. Though the complainant claims that the ship ceased navigation on December 3d, laid up for the winter opposite his premises, and became subject to a lien for wharfage under the statute, the facts clearly show that she did not actually go into winter quarters until after she had discharged her cargo on January 10th. Until then she awaited her turn for unloading, with the rest of the fleet, and as a carrier her employment did not cease until then. If a ship is engaged in the maritime business while unloading, a fortiori she is so engaged while waiting to unload. See Leathers v. Blessing, 105 U. S. 626; The Main, 51 Fed. 954, 957 (2 C. C. A. 569). In the case of The Murphy Tugs (D. C.), 28 Fed. 429, 432, in which a statutory lien for wharfage was refused, the vessel had laid up for the winter, and the decision is therefore not in point, in view of our conclusion that the Millinokett had not yet laid up. In The Pulaski (D. C.), 33 Fed. 383, while it was said that the contract would be adjudged to be a maritime if the storage were a mere incident of transportation (as it was here), the ship was adjudged to be not engaged in navigation because “the contract is primarily for storage, and the transportation is a mere contingency, possible or probable, in the future.”
In The Richard Winslow (D. C.), 67 Fed. 259, the *155bill of lading provided for free storage in the vessel until April 1st, at the shipper’s option, and the vessel was moored at the wharf at the shipper’s direction, where she remained during the winter in charge of a shipkeeper. The court found that the vessel had been “converted into a mere winter storehouse for the corn,” but the general rule was stated to be that the liability of carriers, as such, “terminates with the service of transportation, after a reasonable time and opportunity for the consignee to accept and remove them.” What is a reasonable time may be open to doubt, but it is not charged here, nor do we think, that in view of the number of vessels waiting to unload, the Millinokett was converted into a warehouse by the elapsing of 37 days from the time she dropped anchor until she was unloaded.
We are satisfied that this is an action in rem to enforce a lien against a vessel engaged at the time in maritime service, and may be brought only in the admiralty courts of the United States. Where the lien sought to be enforced is one against a vessel engaged in nonmaritime service, the State court has assumed jurisdiction, under this statute, of proceedings in rem to enforce it. See City of Erie v. Canfield, 27 Mich. 479; People’s Ice Co. v. Steamer Excelsior, 43 Mich. 336 (5 N. W. 398); McCarthy v. Circuit Judge, 118 Mich. 363 (76 N. W. 756); Delaney Forge & Iron Co. v. The Winnebago, 142 Mich. 84, 93 (105 N. W. 527, 113 Am. St. Rep. 566).
The judgment of the lower court dismissing the complaint filed by the complainant is hereby affirmed, with costs to the defendant.
Stone, C. J., and Kuhn, Ostrander, Bird, Moore, Steere, and Brooke, JJ., concurred.